Citation Nr: 1507900	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-01-920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

4.  Entitlement to service connection for colon polyps, to include as due to herbicide exposure.

5.  Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.   

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran did not step foot in Vietnam or have service on an inland waterway.  

2.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicides in service.

3.  The Veteran's STRs are negative for diabetes, hypertension, peripheral neuropathy, colon polyps, and/or an enlarged prostrate.

4.  The earliest post-service clinical evidence of diabetes, hypertension, peripheral neuropathy, colon polyps, and/or an enlarged prostrate is more than 25 years after separation from service.

5.  The most probative evidence of record does not support a finding that the Veteran has diabetes, hypertension, peripheral neuropathy, colon polyps, and/or an enlarged prostrate casually related to, or aggravated by, service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for colon polyps have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for an enlarged prostrate have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in August 2010.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims, to include the Veteran's testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The claims file does not include initial diagnosis records for the Veteran's disabilities; nonetheless, the Board finds that a remand to obtain them is not warranted.  The Veteran has been informed of the evidence needed to substantiate his claims and has not provided additional records or authorization for VA to obtain additional records. The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Veteran has contended that his disabilities are due to herbicide exposure in service.  As discussed in further detail below, the Board finds that the evidence does not support a finding that the Veteran was exposed to herbicides in service. He has not indicated that clinical records would be probative of service connection on basis other than herbicide exposure. 
.
The Board finds that VA clinical opinions with regard to the issues on appeal are not warranted.  The most probative evidence of record does not reflect that the Veteran was exposed to herbicides, as defined by 38 C.F.R. § 3.307(a)(6), while in service.  In addition, as is discussed in further detail below, there is no competent credible indication that the Veteran's claimed disabilities may be causally related to, or aggravated by, service on any basis other than herbicides.  Thus, a VA clinical opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2014).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Initially, the Board will discuss whether the Veteran is entitled to the presumption that he was exposed to herbicides in service.  VA recognizes that the U.S. military sprayed Agent Orange from 1962 to 1971 to remove trees and dense tropical foliage that provided enemy cover during the Vietnam War.  Heavy sprayed areas included forests near the demarcation zone, forests at the junction of the borders of Cambodia, Laos, and South Vietnam, and mangroves on the southernmost peninsula of Vietnam and along shipping channels southeast of Saigon.  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  The General Counsel for VA has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.

The Veteran contends that he was exposed to herbicides while on the USS Shangri-La and the USS Davis.  He testified that one of the ships was in Da Nang Harbor, and that the USS Davis was in the waters of Vietnam off of the areas of Quang Tri and Ban Sang.  He also stated that his ship traveled off the coast of Vietnam from the DMZ to Haiphong Harbor, and that the ship entered the harbor to deflect gun fire on the aircraft that were dropping mines.  In addition, to the USS Shangri-La and the USS Davis, the Board notes that STRs reflect that the Veteran was aboard the USS Puget Sound on at least two dates.  The USS Shangri-La was an aircraft carrier.  The USS Davis and the USS Puget Sound were destroyers.  All three were deep water vessels.

In January 2010 and June 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  This list was most recently updated on December 9, 2014.  The Veteran's ships are not among those listed.  The Board also notes that a February 2009 VA Compensation & Pension Service Bulletin, which in pertinent part indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  The Veteran has stated that he did not set foot on land in Vietnam; thus, additional information as to shore docking is not required.  (See Board hearing transcript, page 5.)  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that decision, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  

The evidence of record is negative for service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  The Board acknowledges the Veteran's contentions as to where his ship served.  The Board finds that the VA list of the locations of the military's ships is the most probative evidence.  As noted above, mere presence in a harbor without setting foot on land is insufficient upon which to base presumptive service connection.  The Veteran has not submitted competent credible evidence that Da Nang and Haiphong harbors are not deep water harbors and are instead inland water ways.  Moreover, his allegation of exposure while traveling from the DMZ to Haiphong Harbor, or service off the coast of Vietnam from Quang Tri to Ban Sang, is not evidence of inland water service.  

A February 2011 VA memorandum, "Formal finding regarding lack of information to verify exposure to Agent Orange or service in Vietnam" reflects that there are negative results to develop for Vietnam service and/or herbicide exposure. 

The Veteran also testified that he was on the flight deck, that he was sprayed with back wash from the helicopters, and that the evaporators were running while he was in the harbor.  He believes that he was exposed to herbicides in the drinking water and water in which he showered. (He did not swim in the water).

Herbicide exposure from being sprayed with back wash from helicopters or drinking and showering is not presumed under VA policy.  VA has not found that there is sufficient evidence that herbicides used during the Vietnam Era could have been blown by the wind into the ocean and resulted in any significant risk of herbicide exposure. (See 73 Fed. Reg. 20,363, 20,364 (Apr. 15, 2008)).  Moreover, VA has held that it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources contaminated with herbicides, and presumptive service connection is not granted based on such an allegation as to exposure. See 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  

At the Board hearing, the Veteran referenced an article on the website "www.bluewaternavy.org".  The Board has reviewed the information in the article and on the website.  An article found on the website reflects notes that in instances where Agent Orange could be smelled, harmful vapor was present and exposure by inhalations was occurring.  However, the report also notes that herbicides such as Agents Blue, Green, Pink, Purpose, and White were also used in Vietnam.  The authors of the article state that there is a strong indication that the "harbor at Da Nang was a toxic basin dangerous to all organisms (plant, animal and human) that 'breathed'" and that "[p]resumptive exposure may apply to other areas of Vietnam.  However, the certainty of direct exposure surely applies to the entire Da Nang area, both the city and harbor."  However, the article also notes that "[n]ot everyone who is exposed to a toxin becomes contaminated.  Not everyone who has been contaminated will show signs of ill health caused by the toxin.  There is a vast range in every organism's capability to fight off or otherwise suppress and not be affected following contamination."  

The authors state, in part, as follows:

The evidence is irrefutable that Da Nang Harbor was contaminated with Agent Orange and that there was no escape from direct exposure in that location.  Not only does the VA have no evidence that can contradict the proof brought to the table by this report, they are on record as blatantly admitting that they have no medical or scientific evidence to exclude offshore personnel from receipt of presumptive exposure to herbicide, while even admitting that some of these men were in fact contaminated by dioxin. 

The article admits that despite the above findings, the Department of Veterans Affairs does not recognize such exposure.  The website www.bluewaternavy.org is a private veterans' activist group which asserts that naval veterans serving aboard blue-water vessels could have been exposed to Agent Orange in the aforementioned manner.  The Board finds that the supportive authority cited by the Veteran is not a controlling authority and VA is therefore not bound to accept its assertions as factually true and correct.  This activist group is neither affiliated with, nor officially endorsed by the United States Government, and the website of this organization presents the disclaimer that its leaders and the authors of the aforementioned article are neither physicians nor attorneys, and that they do not offer medical or legal advice.  

In addition, one of the articles on the website notes that "if runoff from the Ranch Hand site was substantial with significant levels of dioxin being transported by erosion/rains, with consistent flows entering the Harbor, there is some probability that dioxin vapors may have been taken in by navy personnel.  Again, in order to establish the levels of exposure and potential uptake by the human body via the three potential modes of intake would have required studies during the conflict, which, of course, were not done."  Thus, the article is too speculative to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The website instructs all Veterans who served in Da Nang Harbor to file claims for service connection for disabilities on a direct incurrence basis due to herbicide exposure.  As the Veteran has not contended that he stepped foot in Vietnam, and as VA does not recognize his ships were in the in-land water ways, his allegation of traveling off the coast of Vietnam or in a deep water harbor does not warrant presumptive exposure.  Importantly, the Veteran does not contend that he went on shore or that his ships traveled in the inland waterways such as rivers or streams.  Rather, he contends that the harbors and off-coast areas where his ships were located should be considered by the Board to be brown waters, in direct contrast to VA policy.  The Board will not go against VA policy.  

The Veteran also testified that when his ship pulled into Da Nang Harbor, he "could smell [Agent Orange] everyplace."  The Veteran has not been shown to be competent to state that he was actually exposed to 2,4-D, 2,4,5-T and its contaminate TCDD; cacodylic acid; and/or picloram as opposed to some other chemical or material.  See 38 C.F.R. § 3.307.  Moreover, he has not alleged that he personally handled a chemical which was in a drum labeled with an orange stripe. 

Finally, the Veteran has stated that a Veterans Law Judge in a case other than his, found that another veteran had exposure based on service in Da Nang Harbor.  In that opinion the Veteran's Law Judge found credible evidence that the other veteran had set foot on land in Vietnam.  Importantly, prior Board decisions are binding only on the specific case decided, and the decision cited has no precedential value in the instant case. 38 C.F.R. § 20.1303.

As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways, it is not presumed that he had exposure to Agent Orange.  In addition, it has not been shown by competent credible evidence specific to this particular Veteran that he was exposed to herbicides listed under 38 C.F.R. § 3.307.

The Board will next determine whether the Veteran is entitled to service connection on a direct incurrence basis, other than alleged exposure to herbicides.

The Veteran's February 1973 report of medical examination for separation purposes reflects that the Veteran's systems were all normal upon clinical examination.  Laboratory findings for albumin and sugar were negative.  His blood pressure was 120/70.  The Veteran's STRs are negative for any complaints or, diagnosis of, diabetes, hypertension, peripheral neuropathy, colon polyps, or an enlarged prostrate.  He was 67 inches and weighed 175 pounds on separation.

Diabetes

The Veteran avers that he was diagnosed with pre-diabetes in 2000, and has been treated for diabetes since 2004.  Even assuming that the Veteran was diagnosed with diabetes in 2000, this is more than 25 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The clinical evidence reflects that the Veteran has "obesity in diabetes".  He has been noted to weigh 290 pounds (April 2008), 281 pounds (March 2009), and 309 pounds (November 2009) and has been diagnosed as being morbidly obese (September 2008).  The evidence is against a finding that the Veteran was obese in service, and the laboratory findings on separation do not support a finding of diabetes in service.  

The clinical evidence of record does not support a finding that the Veteran's diabetes is causally related to, or aggravated by, active service. 
 
Hypertension

Hypertension is not a disorder that may be presumed to be related to herbicide exposure.  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), See Note 3.  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure.  Thus, even if the Veteran did have service in Vietnam, which the Board does not find, presumptive service connection would not be warranted on the basis of herbicide exposure.

The Veteran contends that his hypertension began in 2004.  Even assuming that the Veteran was diagnosed with hypertension in 2004, this is more than 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The evidence is against a finding that the Veteran had hypertension in service.  (See Separation examination blood pressure readings.) 

Moreover, the Veteran is not service connected for diabetes, thus, any disability related to it, or aggravated by it, does not warrant service connection on a secondary basis.

Peripheral neuropathy

Peripheral neuropathy, in and of itself, is not a disorder that may be presumed to be related to herbicide exposure.  VA has found that "early onset peripheral neuropathy" warrants presumptive service connection.  VA has not found that peripheral neuropathy, other than early-onset" warrants service connection on a presumptive basis.  Thus, even if the Veteran did have service in Vietnam, which the Board does not find, presumptive service connection would not be warranted on the basis of herbicide exposure because the evidence does not support a finding of early on-set peripheral neuropathy.

The Veteran contends that he was diagnosed with peripheral neuropathy in 2003.  Even assuming that the Veteran was diagnosed with peripheral neuropathy in 2003, this is 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence is against a finding that the Veteran had peripheral neuropathy in service.  (See separation examination report.)  The clinical evidence of record does not support a finding that the Veteran's peripheral neuropathy is causally related to, or aggravated by, active service. 

Moreover, the Veteran is not service connected for diabetes, thus, any disability related to it, or aggravated by it, does not warrant service-connection on a secondary basis.

Colon Polyps

Colon Polyps are not a disability that may be presumed to be related to herbicide exposure.  Thus, even if the Veteran did have service in Vietnam, which the Board does not find, presumptive service connection on the basis of herbicide exposure would not be warranted.  

The Veteran has reported that he has been treated for colon polyps since 2007; this is more than 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence is against a finding that the Veteran had colon polyps in service (e.g. he did not seek treatment for symptoms such as rectal bleeding or blood in the stools with anemia and abdominal cramps).  The clinical evidence of record does not support a finding that the Veteran's colon polyps are related to, or aggravated by, active service. 

Enlarged Prostrate

2010 private clinical records reflect that the Veteran had been followed since approximately 2008 due to his PSA levels.  The assessment was "elevated PSA" and abnormal left prostatic apex.  An enlarged prostate is not a disability that may be presumed to be related to herbicide exposure.  Thus, even if the Veteran did have service in Vietnam, which the Board does not find, presumptive service connection on the basis of herbicide exposure would not be warranted.   

The Veteran has reported that he was diagnosed with an enlarged prostrate in 2008; this is more than 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence is against a finding that the Veteran had an enlarged prostrate in service (e.g. he did not seek treatment for symptom such as difficulty starting a urine stream, weak flow, dribbling after urinary, nocturia, and/or a sudden uncontrollable urge to urinate.)  The clinical evidence of record does not support a finding that the Veteran's enlarged prostrate is related to, or aggravated by, active service.  

Conclusion

The evidence does not support a finding that the Veteran was exposed to herbicides in service.  

The Veteran's pertinent medical symptoms were noted to be normal upon separation from service in 1973.  In addition, the evidence does not support a finding that one of the claimed disabilities manifested to a degree of 10 percent or more disabling within one year after separation from service.  In addition, in 1994, the Veteran filed a claim for service connection for another disability, but not for those presently on appeal.  If he suffered from symptoms of the disabilities at issue in 1994, it would have been reasonable for him to have filed a claim for service connection then. 

The Veteran's disabilities were diagnosed more than 25 years after separation from service, he is obese and was older than age 50 when diagnosed with his disabilities.  The Veteran may be competent to relate some symptoms such as voiding problems and fatigue; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion that his disabilities are due to service, especially in light of the complicated nature of the disabilities and his medical history.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for diabetes, to include as due to herbicide exposure is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure is denied.

Entitlement to service connection for colon polyps, to include as due to herbicide exposure is denied.

Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


